Citation Nr: 1004578	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-34 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for prostate cancer 
secondary to Agent Orange exposure.

2.  Entitlement to special monthly compensation due to loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2004 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).


FINDINGS OF FACT

1.  The Veteran served on the USS Ponchatoula and set foot 
onto the shores of Vietnam.

2.  The Veteran is presumed to have been exposed to Agent 
Orange.

3.  There is competent evidence that the Veteran was 
diagnosed with prostate cancer in 2002 and underwent a 
prostatectomy later that year.  Prostate cancer is a 
presumptive disease associated with Agent Orange exposure.

4.  There is competent evidence that the Veteran has been 
diagnosed with erectile dysfunction due to prostate cancer.  


CONCLUSIONS OF LAW

1.  Prostate cancer is presumed to have been incurred 
inservice.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(e) (2009).

2.  The criteria for special monthly compensation due to 
loss of use of a creative organ, secondary to prostate 
cancer, have been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.310, 3.350(a)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

Analysis

The Veteran contends that he is entitled to service 
connection for prostate cancer on a presumptive basis due to 
herbicide exposure.  The Veteran served on the USS 
Ponchatoula.  In a March 2004 statement, he stated he went 
ashore when the ship was docked in An Thoi, Vietnam.  Thus, 
he asserts he was exposed to Agent Orange.

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide 
agents and also provides a presumption of exposure for 
veterans who served in the Republic of Vietnam.  The list of 
these diseases includes prostate cancer.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.

If a veteran served on active duty in the Republic of 
Vietnam during the Vietnam era (beginning on January 9, 1962 
and ending on May 7, 1975), the veteran is presumed to have 
been exposed to herbicides, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.  The last date on which 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending May 7, 1975.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(service in the Republic of Vietnam means that the Veteran 
actually set foot within the land borders of Vietnam).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

VA contacted what was formerly called the United States 
Armed Services Center for Research of Unit Records 
((USASCRUR) now the Joints Services Records Research Center 
(JSSRC)) to verify the Veteran's allegation of visitation in 
the Republic of Vietnam.  In a March 2004 response, the 
USASCRUR stated there were no records indicating that the 
USS Ponchatoula made a port call to Vietnam.

Since then, the Veteran has submitted ship logs from the USS 
Ponchatoula stating that in April 1969, the ship was 
anchored which "provided many members of the crew with the 
opportunity of going ashore to visit the base and village."  
The Veteran asserts that he was one of the crew members who 
went ashore.  He has submitted multiple statements from 
people who served on that same ship with him, who have 
corroborated the Veteran's assertion that he went ashore.  
The Veteran provided testimony to the undersigned at a video 
conference hearing in December 2009, where he reiterated 
these facts.

Based on the Board's review of the evidence, the Veteran's 
statements and testimony are consistent with the 
circumstances of his service and with information contained 
in the ships log and in statements made by people who served 
with the Veteran on board the Ponchatoula.  The Board has no 
reason to doubt the Veteran's credibility, and holds that he 
served on the land mass of Vietnam in the course of his 
duties as a member of the USS Ponchatoula.  Thus, exposure 
to Agent Orange is presumed.  

The evidence of record clearly shows the Veteran was 
diagnosed with prostate cancer in approximately 2002.  He 
underwent a prostatectomy in September 2002.  Applying the 
law to the facts in this case, entitlement to service 
connection for prostate cancer on a presumptive basis is 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As to the Veteran's claim for entitlement to special monthly 
compensation based on loss of use of a creative organ, to 
warrant this benefit, the evidence must show that the 
Veteran, as a result of a service connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1)(ii) (2009).  Specifically, it must be shown that 
the Veteran is, in fact, impotent as a result of his now 
service-connected residuals of prostate cancer.  38 C.F.R. 
§ 3.310.

In a December 2004 letter, the Veteran's private physician 
stated that since the Veteran's prostatectomy, he had had 
"persistent erectile dysfunction."  There is no competent 
evidence to refute this diagnosis.  Thus, the Board 
determines that special monthly compensation on account of 
loss of use a creative organ is warranted.  

The Board notes that the private physician stated that 
penile injections "work[ed] with partial response."  Thus, 
the evidence of record is equivocal as to whether the 
Veteran's use of injections has resolved his impotency.  
Under 38 C.F.R. § 3.102, when reasonable doubt arises 
regarding the degree of disability or any other point, such 
doubt will be resolved in favor of the claimant.  A 
reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b).  Accordingly, resolving reasonable doubt 
in the Veteran's favor, the Board concludes that entitlement 
to special monthly compensation on account of loss of use of 
a creative organ is warranted.


ORDER

Entitlement to service connection for prostate cancer as a 
result of Agent Orange exposure is granted.

Entitlement to special monthly compensation due to loss of 
use of a creative organ is granted.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


